Tarbell, J.:
This suit was brought to recover the amount of a draft drawn by G. D. Bustamente upon and accepted by Mrs. M. G. Bustamente for $785 55, May 19, 1866.
Several causes of error are assigned — the law as to which is too well settled, and too clear to require review, especially, as the return of the sheriff of service of process is clearly defective, and the judgment, for this cause, will have to be reversed.
The return of the sheriff is in the words and figures following, to-wit:
“ Executed personally on M. G. Bustamente by handing her a copy of this writ, and on G. D. Bustamente by leaving a copy for him with his mother, Mrs. M. G. Bustamente, a free white person, above the age of sixteen years, at the usual place of abode of said G. D. Bustamente, he not being found, August 29, 1866.
(Signed) “ John C. Lucas, Sheriff,
“ By C. E. Oldcap, D. S.”
*175Article 64, sec. 8, p. 489, Rev. Code of 1857, is as follows:
“ Original process shall be served personally on the defendant-, if to be found, and a true copy thereof delivered to him ; if the defendant cannot be found, such process may be served by leaving such copy at his usual place of abode, with his wife, or some free white person above the age of sixteen years, then and there being one of his family,” etc.
It is scarcely possible for language to be more explicit. “ Original process ” must be served, which should be done by, 1st. Reading or stating its substance to the defendant, or by allowing him to read it, or at least-by exhibiting it, and stating its substance to him, and further; 2d. By also delivering him a copy. If according to this rule the service upon Mrs. Bustamente was defective, it was cured by her appearance in the suit.
G. D. Bustamente, the other defendant, not appearing, may avail himself of any defects in the return which are palpable and fatal.
As to him, the return should have stated, 1st. That he could not be found; 2d. That a copy of the summons was left at his usual place of abode ; 3d. With his wife ; or 4th. With some person above the age of sixteen years, then and there being one of his family, ete.
Thus tested, the service upon G. D. Bustamente was not even a substantial compliance with the requirements of the Code.
It may serve a healthful purpose to remark, that the accumulation of cases of this character indicates either ignorance or carelessness on the part of sheriffs, and inattention on the part of attorneys in taking judgments without first scrutinizing every paper going into the record. If parties defendant are enabled thus to hinder and delay, if not wholly defeat the collection of just debts; the evil is soonest remedied by holding to the strictest interpretation of the law.
With a view to uniformity of practice, it may be well also to add, that the defendant, G. D. Bustamente, haying appeared *176in this case by prosecuting this writ of error, another summons will be unnecessary.
The judgment is reversed, and the cause remanded.